           Case 2:18-cv-00233-APG-DJA Document 107 Filed 01/04/21 Page 1 of 3



1    Paul T. Trimmer
     Nevada State Bar No. 9291
2
     JACKSON LEWIS, P.C.
3    3800 Howard Hughes Parkway, Suite 600
     Las Vegas, NV 89169
4    Tel: (702) 921-2460
     Email: trimmerp@jacksonlewis.com
5

6    Veronica T. von Grabow
     Admitted pro hac vice
7    950 17th Street, Suite 2600
8
     Denver, CO 80202
     Tel: (303) 892-0404
9    Email: veronica.vongrabow@jacksonlewis.com
10   Attorneys for Defendants
11
                                   UNITED STATES DISTRICT COURT
12                                      DISTRICT OF NEVADA

13   CARIENE CADENA; ANDREW GONZALES,                          Case No. 2:18-cv-00233-APG-DJA
14                    Plaintiff,
15                                                         UNOPPOSED MOTION TO EXTEND
              vs.                                             BRIEFING SCHEDULE FOR
16                                                           DEFENDANTS’ MOTIONS FOR
     CUSTOMER CONNEXX LLC; ARCA, INC.                          SUMMARY JUDGMENT
17
                      Defendants.
18

19
             Defendants Customer Connexx LLC and ARCA, Inc., by and through their undersigned
20

21   attorneys, hereby submits the below unopposed motion to extend the time for Defendants to submit their

22   Replies in Support of their Motions for Summary Judgment, [ECF Nos. 78 and 79], as set forth below.
23           1.       Given continuing issues related to COVID-19 and scheduling conflicts by defense
24
     counsel, the parties have agreed to extend the remaining briefing schedule on Defendants’ Motions for
25
     Summary Judgment. [ECF Nos. 78 and 79]. This is the first extension Defendants have requested for
26

27   this deadline.

28



         UNOPPOSED MOTION TO EXTEND BRIEFING SCHEDULE FOR DEFENDANTS’ MOTIONS FOR
                                   SUMMARY JUDGMENT
           Case 2:18-cv-00233-APG-DJA Document 107 Filed 01/04/21 Page 2 of 3



1           2.      Defendants request an extension of the deadline to file their Replies in Support of their
2
     Motions for Summary Judgment by one week through January 13, 2021.
3
            3.      Defendants conferred with Plaintiffs’ counsel on January 4, 2021, and Plaintiffs do not
4
     oppose the requested extension.
5

6           4.      This request is presented in good faith and not for purposes of delay.

7
     Dated this 4th day of January, 2021.
8                                                           JACKSON LEWIS, P.C.
9
                                                        /s/Veronica von Grabow
10                                                      Veronica T. von Grabow
                                                        Admitted pro hac vice
11                                                      950 17th Street, Suite 2600
                                                        Denver, CO 80202
12                                                      veronica.vongrabow@jacksonlewis.com
                                                        Paul T. Trimmer
13                                                      Nevada State Bar No. 9291
                                                        JACKSON LEWIS, P.C.
14                                                      3800 Howard Hughes Pkwy., Suite 600
                                                        Las Vegas, NV 89169
15                                                      trimmerp@jacksonlewis.com
16                                                      Attorneys for Defendants
17

18

19                                          ORDER
20
                                            The Motion for Extension is granted. IT IS SO ORDERED.
21

22
                                            ____________________________________
23

24                                          United States District Judge

25

26                                                  January 4, 2021
                                            Dated:_______________________________
27

28



         UNOPPOSED MOTION TO EXTEND BRIEFING SCHEDULE FOR DEFENDANTS’ MOTIONS FOR
                                   SUMMARY JUDGMENT
          Case 2:18-cv-00233-APG-DJA Document 107 Filed 01/04/21 Page 3 of 3



1
                                    CERTIFICATE OF SERVICE
2

3
            I certify that on January 4, 2021, a copy of the foregoing was filed with the Court’s
4
     CM/ECF system, which electronically sends notice to the following counsel of record:
5

6                  Mark R. Theirman, Esq.
                   Joshua D. Buck, Esq.
7                  Leah L. Jones, Esq.
                   THIERMAN BUCK LLP
8                  7287 Lakeside Drive
                   Reno, NV 89511
9
                   Attorneys for Plaintiff Danielle Curley
10

11                                                      /s/ Halle Gotfredson
                                                        For Jackson Lewis P.C.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




         UNOPPOSED MOTION TO EXTEND BRIEFING SCHEDULE FOR DEFENDANTS’ MOTIONS FOR
                                   SUMMARY JUDGMENT
